Exhibit 10.2

 
Original Issue Date:  November 21, 2011


$1,000,000.00


13% SENIOR SECURED NOTE
DUE NOVEMBER 21, 2015


FOR VALUE RECEIVED, NXT Nutritionals Holdings, Inc., a Delaware corporation (the
“Company”), having its principal place of business at 933 E. Columbus Avenue,
Springfield, MA  01105 hereby promises to pay to the order of NXT Investment
Partners, LLC, a Delaware limited liability company or its registered assigns
(the “Holder”), or shall have paid pursuant to the terms hereunder, the
principal amount of $1,000,000.00 (“Principal Amount”), and all accrued and
unpaid interest thereon at the rate of 13%  per annum (“Interest”) from the date
hereof, on the earlier of: (i) November 21, 2015; and (ii) upon the close of a
Change of Control Transaction (as defined herein) (the “Maturity Date”) or such
earlier date as this Note is required or permitted to be repaid as provided
hereunder.  The Principal Amount and Interest are payable at the principal
executive office of the Company on the Maturity Date in such coin or currency of
the United States of America as at the time of payment shall be legal tender for
the payment of public and private debts. This 13% Senior Secured Note is duly
authorized and validly issued by the Company and is designated as its 13% Senior
Secured Note due November 21, 2015 (the “Note”).
 
This Note is being issued concurrently with shares of Series A Convertible
Preferred Stock, par value $0.001 per share, of the Company which are also being
delivered to the Holder.
 
This Note is subject to the following additional provisions:
 
Section 1.       Definitions.  For the purposes hereof, in addition to the terms
defined elsewhere in this Note: (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Securities Purchase Agreement
(the “Purchase Agreement”) entered into by the Company and Holder as of the date
hereof; and (b) the following terms shall have the following meanings:


“Bankruptcy Event” shall be deemed to have occurred with respect to the Company
if either: (i) a case or other proceeding shall be commenced, without the
application or consent of the Company, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of the Company, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for the Company or all
or substantially all of its assets, or any similar action with respect to the
Company under any law relating to bankruptcy, insolvency, reorganization,
winding up or composition or adjustment of debts, and such case or proceeding
shall continue undismissed, or unstayed and in effect, for a period of sixty
(60) consecutive days; or an order for relief in respect of the Company shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or (ii) the Company shall commence a
voluntary case or other proceeding under any applicable bankruptcy, insolvency,
reorganization, debt arrangement, dissolution or other similar law now or
hereafter in effect, or shall consent to the appointment of or taking possession
by a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) for the Company or for any substantial part of its property,
or shall make any general assignment for the benefit of creditors, or, if a
corporation or similar entity, its board of directors or members shall vote to
implement any of the foregoing.
 
 
1

--------------------------------------------------------------------------------

 
 
“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.


“Certificate of Designation” means the Certificate of Designation of the Series
A Preferred Stock filed by the Company as of the date hereof.


“Change of Control Transaction” means the occurrence after the date hereof of
any of: (i) an acquisition after the date hereof by an individual or legal
entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the
Exchange Act) of effective control (whether through legal or beneficial
ownership of capital stock of the Company, by contract or otherwise) of in
excess of 50% of the voting securities of the Company; or (ii) the Company
merges into or consolidates with any other Person, or any Person merges into or
consolidates with the Company and, after giving effect to such transaction, the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the Company or the successor entity of such
transaction; or (iii) the Company sells or transfers all or substantially all of
its assets to another Person and the stockholders of the Company immediately
prior to such transaction own less than 66% of the aggregate voting power of the
acquiring entity immediately after the transaction; or (iv) a replacement at one
time or within a three year period of more than one-half of the members of the
Company’s board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), or
(v) the execution by the Company of an agreement to which the Company  is a
party or by which it is bound, providing for any of the events set forth in
clauses (i) through (iv) above.


“Event of Default” shall have the meaning set forth in Section 5.


“Fundamental Transaction” means any transaction where: (A) the Company effects
any merger or consolidation of the Company with or into another Person; (B) the
Company effects any sale of all or substantially all of its assets in one
transaction or a series of related transactions; (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property; or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property.
 
 
2

--------------------------------------------------------------------------------

 
 
“Late Fees” shall have the meaning set forth in Section 2(c).


“Mandatory Default Amount” means the sum of: (i) 18% of the outstanding
Principal Amount of this Note; and (ii) all other amounts, costs, expenses and
liquidated damages due in respect of this Note.


“New York Courts” shall have the meaning set forth in Section 6(d).


“Note Register” shall have the meaning set forth in Section 2(b).


“Original Issue Date” means the date of the first issuance of the Note,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Note.


“Permitted Indebtedness” means: (i) the Indebtedness existing on the Original
Issue Date and set forth on Schedule 3.1(aa) attached to the Purchase Agreement;
(ii) any Indebtedness subsequently issued by the Company and/or its Subsidiaries
to any third party that agrees to be subordinate to the Holder’s security
interest; and (iii) any Indebtedness subsequently issued by the Company and/or
its Subsidiaries to unaffiliated third parties secured by raw materials,
inventory and accounts receivable of the Company and its Subsidiaries; provided
that the issuance of any senior debt is approved by a majority of the Company’s
board of directors.


“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes, assessments and other governmental charges or levies
being contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established in accordance with GAAP; and (b) Liens imposed by law which were
incurred in the ordinary course of the Company’s business, such as carriers’,
warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and other
similar Liens arising in the ordinary course of the Company’s business, and
which (x) do not individually or in the aggregate materially detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Lien.
 
 
3

--------------------------------------------------------------------------------

 
 
“Principal Amount” shall have the meaning set forth in the preamble hereto;
provided that, from time to time, the Principal Amount may be increased by a
dollar amount equal to: (i) the Annual Dividend payable with respect to the
Series A Convertible Preferred Stock if the Board of Directors of the Company
elects not to pay currently such Annual Dividend with respect to an applicable
fiscal year and instead accrue such amount; and (ii) any Registration Related
Damages as defined in Section 2(b) of the Registration Rights Agreement. The
“Annual Dividend” shall be equal to the greater of: (a) 10% of the then
outstanding Principal Amount of the Note as of December 31st of the applicable
fiscal year for which the Annual Dividend is being paid; or (b) 10% of the Net
Income (as defined below) of the Company in excess of $500,000 for the
applicable fiscal year of the Company. The “Net Income” shall mean the net
income from operations of the Company and its subsidiaries taken as a whole,
after deducting interest, taxes, depreciation, and amortization, and any charges
in connection with the embedded derivative in the Series A Convertible Preferred
Stock, but prior to deduction for the payment of any dividends, for the fiscal
year for which the Annual Dividend is being paid.
 
“Purchase Agreement” means the Securities Purchase Agreement, dated as of
November 21, 2011, between the Company and the Holder, as amended, modified or
supplemented from time to time in accordance with its terms.
 
“Registration Rights Agreement” means the Registration Rights Agreement dated as
of November 21, 2011, between the Company and the Holder, as amended, modified
or supplemented from time to time in accordance with its terms.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Subsidiary” shall have the meaning set forth in the Purchase Agreement.


“Trading Day” means a day on which the principal Trading Market is open for
business.


“Trading Market” means one or more of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the American Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the Over-the Counter Bulletin Board
(“OTCBB”) or the New York Stock Exchange.
 
Section 2.                      Interest.
 
a) Interest.  The Company shall pay interest to the Holder on this Note at the
rate of 13% per annum from (i) the Original Issue Date with respect to the
Subscription Amount received by the Company on the initial Closing Date, (ii)
with respect to the additional Subscription Amount received on any subsequent
Closing Date, such subsequent Closing Date, (iii) each respective Dividend
Payment Date (as defined in the Certificate of Designation) with respect to each
respective Annual Dividend (as defined in the Certificate of Designation) and
(iv) the respective Event Payment Date (as defined in the Registration Rights
Agreement) with respect to Registration Related Damages (as defined in the
Registration Rights Agreement), until the Maturity Date. Interest shall not
compound.  All payments of Principal Amount and Interest thereon shall be in
United States’ Dollars immediately available funds.
 
 
4

--------------------------------------------------------------------------------

 
 
b) Prepayment.  The Company may prepay any portion of the Principal Amount of
this Note on three (3) Trading Days prior written notice to the Holder.
 
c) Additional Payment.    Upon the earlier of (i) the date of prepayment of the
Principal Amount of this Note, or (ii) the payment of the Principal Amount of
this Note on the Maturity Date, whichever occurs first, the Company shall pay to
the Holder an additional amount equal to $200,000 (the “Additional Payment”);
provided that (i) in the event of one or more payments of a portion but not the
entire Principal Amount of this Note either as a prepayment (in accordance with
Section 2(b)) or on the Maturity Date, such Additional Payment shall be prorated
based upon the portion of the Principal Amount of this Note then being paid to
the Holder divided by the aggregate Principal Amount of this Note on the date
hereof; and (ii) no Additional Payment (or pro rated portion thereof) shall be
due and owing to the Holder if the average closing price per share of the Common
Stock equals $0.20 or higher per share for the 90 consecutive Trading Days on
the OTCBB (or such other then applicable principal Trading Market of the
Company’s shares of Common Stock) immediately preceding any payment with respect
to the Principal Amount of this Note.


Section 3.           Registration of Transfers and Exchanges.
 
a) Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Note of different authorized denominations, as requested by
the Holder surrendering the same.  No service charge will be payable for such
registration of exchange.
 
b) Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.


c) Non-Transferability.  This Note, as may be further amended, may not be sold,
assigned, transferred, exchanged, pledged or otherwise disposed of or encumbered
(any of the foregoing, a “Transfer”), in whole or in part, without the prior
written consent of the Company.
 
Section 4.      Negative Covenants. As long as any portion of this Note remains
outstanding, unless the holder(s) of at least 67% in Principal Amount of the
then outstanding Note shall have otherwise given prior written consent, the
Company shall not, and shall not permit any of its subsidiaries (whether or not
a Subsidiary on the Original Issue Date) to, directly or indirectly:


a) other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom;
 
 
5

--------------------------------------------------------------------------------

 
 
b) other than Permitted Liens, enter into, create, incur, assume or suffer to
exist any Liens of any kind, on or with respect to any of its property or assets
now owned or hereafter acquired or any interest therein or any income or profits
therefrom;
 
c) amend its charter documents, including, without limitation, its certificate
of incorporation and bylaws, in any manner that materially and adversely affects
any rights of the Holder with respect to the Note;
 
d) repay, repurchase or offer to pay, repurchase or otherwise acquire more than
a de minimis number of shares of its Common Stock or Common Stock Equivalents of
departing officers and directors of the Company, unless the Company has gross
revenues of greater than $20 million for the trailing twelve month period as of
the last day of the calendar month ending immediately prior to the date of the
proposed transaction contemplated in this subsection (d);
 
e) other than with respect of the Company’s Series A Preferred Stock, the
Company will not declare or make any dividend payment or other distribution of
assets, property, cash, rights, obligations or securities from the Collateral on
account of any equity interests in the Company, or purchase, redeem, retire or
otherwise acquire for value any equity interests in the Company or any warrants,
rights, options to acquire any such equity interests, now or hereafter
outstanding from any assets, property, cash, rights, obligations or securities
constituting Collateral, unless the Company has gross revenues of greater than
$20 million for the trailing twelve month period as of the last day of the
calendar month ending immediately prior to the date of the proposed transaction
contemplated in this subsection (e);
 
f) enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval);
 
g) merge or consolidate with or into, or being acquired by, or convey, transfer,
lease or otherwise dispose of, whether in one transaction or in a series of
transactions, all or substantially all of the property and assets (whether now
owned or hereafter acquired) of the Company to, any Person;
 
h) lend money or credit or make advances to any Person, or purchase or acquire
any stock, obligations or securities of, or any other interest in, or make any
capital contributions to, any other Person;
 
i) create, organize, incorporate or acquire any Subsidiary; or
 
 
6

--------------------------------------------------------------------------------

 
 
j) enter into any agreement with respect to any of the foregoing.
 
Section 5.       Events of Default.


a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


i. any default in the payment of: (A) the Principal Amount of the Note; or (B)
liquidated damages and other amounts owing to the Holder on any Note, as and
when the same shall become due and payable (whether on the Maturity Date or by
acceleration or otherwise) which default, in the case of a default under clause
(A) or (B) above, is not cured within thirty (30) Business Days after written
notice of such default is sent by the Holder to the Company;
 
ii. the Company shall fail to observe or perform any other covenant or agreement
contained in the Note which failure is not cured, if possible to cure,
within thirty (30) Business Days after written notice of such failure is sent by
the Holder to the Company;


iii. a default or event of default (subject to any grace or cure period provided
in the applicable agreement, document or instrument) shall occur under any of
the Transaction Documents (except with respect to any provision in the
Registration Rights Agreement that provides for Registration Related Damages as
defined in Section 2(b) thereof) which default is not cured, if possible to
cure, within thirty (30) Business Days after written notice of such default is
sent by the Holder to the Company;


iv. a failure of the Company to pay when due or within any applicable grace
period any principal, interest or other amount on any Indebtedness (as defined
in the Purchase Agreement), other than the Note, with an aggregate outstanding
principal balance of at least $750,000, or the occurrence of any breach,
default, condition or event with respect to any such Indebtedness, if the effect
of such failure or occurrence is to cause or to permit the holder or holders of
any such Indebtedness to cause such Indebtedness to become or be declared due
prior to its stated maturity;


v. any representation or warranty made in this Note, any other Transaction
Documents or the closing certificate shall be untrue or incorrect in any
material respect as of the date when made or deemed made;


vi. the Company or any Significant Subsidiary shall be subject to a Bankruptcy
Event;
 
 
7

--------------------------------------------------------------------------------

 
 
vii. a final judgment, writ or arbitration award shall be entered against the
Company or any Subsidiary in an amount greater than $500,000 in the aggregate
pursuant to a default on any of its obligations under any mortgage, credit
agreement or other facility, indenture agreement, factoring agreement or other
instrument under which there may be issued, or by which there may be secured or
evidenced, any indebtedness for borrowed money or money due under any long term
leasing or factoring arrangement;


viii. the Common Stock shall not be eligible for listing or quotation for
trading on a Trading Market pursuant to a written notification from the Trading
Market then listed or quoted and shall not be eligible to resume listing or
quotation for trading thereon within twenty (20) Trading Days from receipt of
such notification;


ix. a final judgment, writ or arbitration award shall be entered against the
Company, any Subsidiary or any of their respective property or other assets for
more than $500,000, and such judgment, writ or arbitration award is not vacated,
bonded or stayed for a period of 45 calendar days or covered by the Company’s
insurance.
 
b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding Principal Amount of this Note, plus liquidated damages and other
amounts owing in respect thereof through the date of acceleration, shall become,
at the Holder’s election, immediately due and payable in cash.  Commencing
thirty (30) Business Days after the occurrence of any Event of Default that
results in the eventual acceleration of this Note, a late fee on this Note shall
accrue at a rate equal to the lesser of 18% per annum or the maximum rate
permitted under applicable law.  Upon the payment in full of the Mandatory
Default Amount, the Holder shall promptly surrender this Note to or as directed
by the Company.  In connection with such acceleration described herein, other
than as described in Section 5 above, the Holder need not provide, and the
Company hereby waives, any presentment, demand, protest or other notice of any
kind, and the Holder may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law.  Such acceleration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a holder of the Note until such time, if any, as the Holder
receives full payment pursuant to this Section 5(b).  No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.


Section 6.     Miscellaneous.
 
 
8

--------------------------------------------------------------------------------

 
 
a) Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, shall be in writing and delivered personally,
by facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth above, or such other
facsimile number or address as the Company may specify for such purpose by
notice to the Holder delivered in accordance with this Section 6.  Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, or sent by
a nationally recognized overnight courier service addressed to each Holder at
the facsimile number or address of such Holder appearing on the books of the
Company, or if no such facsimile number or address appears, at the principal
place of business of the Holder.  Any notice or other communication or
deliveries hereunder shall be deemed given and effective on the earliest of: (i)
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section 6 prior to 5:30 p.m.
(New York City time); (ii) the date immediately following the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section 6 between 5:30 p.m. (New York City
time) and 11:59 p.m. (New York City time) on any date; (iii) the second Business
Day following the date of mailing, if sent by nationally recognized overnight
courier service; or (iv) upon actual receipt by the party to whom such notice is
required to be given.
 
b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the Principal Amount, liquidated damages and other
amounts owing, as applicable, on this Note at the time, place, and rate, and in
the coin or currency, herein prescribed.  This Note is a direct debt obligation
of the Company.  This Note ranks pari passu with all other Notes now or
hereafter issued under the terms set forth herein.
 
c) Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.


d) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof.  Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such
 
 
9

--------------------------------------------------------------------------------

 
 
 New York Courts, or such New York Courts are improper or inconvenient venue for
such proceeding.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Note or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Note, then
the prevailing party in such action or proceeding shall be reimbursed by the
other party for its attorney’s fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.


e) Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the Principal Amount of this Note as contemplated herein,
wherever enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
 
f) Next Business Day.  Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


g) Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
h) Assumption.  Any successor to the Company or any surviving entity in a
Fundamental Transaction shall: (i) assume, prior to such Fundamental
Transaction, all of the obligations of the Company under this Note and the other
Transaction Documents pursuant to written agreements in form and substance
satisfactory to the Holder (such approval not to be unreasonably withheld or
delayed); and (ii) issue to the Holder a new Note of such successor entity
evidenced by a written instrument substantially similar in form and substance to
this Note, including, without limitation, having a Principal Amount equal to the
Principal Amount of this Note and having similar ranking to this Note, which
shall be satisfactory to the Holder (any such approval not to be unreasonably
withheld or delayed).  The provisions of this Section 6(h) shall apply similarly
and equally to successive Fundamental Transactions and shall be applied without
regard to any limitations of this Note.


i) Secured Obligation.  The obligations of the Company under this Note are
secured by all of the assets of the Company and each Subsidiary pursuant to the
terms of the Security Agreement, dated as of November 21, 2011 between the
Company, the Subsidiaries of the Company and the Secured Parties (as defined
therein).


*********************


[signature page to follow]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.
 

 

  NXT NUTRITIONALS HOLDINGS, INC.            
By:
/s/        Name: Francis McCarthy       Title:   President and CEO            
Facsimile No. for delivery of Notices: (413) 747-9303  

 


 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------